                           2:20-cv-02129-CSB-EIL # 22      Page 1 of 4
                                                                                                  E-FILED
                                                               Monday, 14 December, 2020 01:13:11 PM
                                                                          Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

JANET VOGEL

         Plaintiff,

                v.                                 Case No.: 20-CV-02129

ACCOLADE HEALTHCARE OF THE
HEARTLAND, LLC                                     Judge Colin S. Bruce

         Defendant/Third Party Plaintiff,          Magistrate Judge Eric I. Long

                v.

HEARTLAND OF PAXTON IL, LLC,
HEARTLAND EMPLOYMENT SERVICES,
LLC and HCR MANOR CARE,

         Third Party Defendant.


   THIRD PARTY COMPLAINT FOR CONTRIBUTION AND INDEMNIFICATION

        NOW COMES Defendant/Third-Party Plaintiff, ACCOLADE HEALTHCARE OF THE

HEARTLAND, LLC (“Accolade”) by and through its attorneys, Schueler, Dallavo & Casieri,

and states for its Third Party Complaint for Contribution against HEARTLAND OF PAXTON

IL, LLC, HEARTLAND EMPLOYMENT SERVICES, LLC and HCR MANOR CARE (“Third

Party Defendants”) as follows:

        1.      Plaintiff, JANET VOGEL filed a complaint against Defendant ACCOLADE

HEALTHCARE OF THE HEARTLAND, LLC (“ACCOLADE”) alleging that Accolade

violated her rights under the Family and Medical Leave Act for interference (Count I) and

retaliation (Count II).

        2.      Accolade timely filed its appearance and answer denying all allegations of FMLA

violations of interference or retaliation.
                        2:20-cv-02129-CSB-EIL # 22          Page 2 of 4




       3.      The deadline to file amended pleadings or to join additional parties is December

11, 2020.

       4.      On December 10, 2020, Plaintiff timely filed a Motion for Leave to File an

Amended Complaint against Accolade to include a third claim of breach of contract.

       5.      Plaintiff’s Amended Complaint alleges that she is a third party beneficiary to an

Operations Transfer Agreement (“OTA”) between Defendant Accolade and Third Party

Defendant Heartland of Paxton IL, LLC.

       6.      Plaintiff alleges that the OTA required that Defendant Accolade offer

employment to all employees of Heartland Employment Services, LLC (“Heartland”) as part of

the transfer of operations at the facility located at 1001 E. Pells St., Paxton, IL 60957 where

Plaintiff had worked prior to her FMLA leave of absence.

       7.      Plaintiff was employed by Heartland prior to her FMLA leave of absence.

       8.      Plaintiff’s Amended Complaint alleges that the OTA was intended to benefit

Plaintiff by requiring that Accolade offer employment to her upon the transfer of operations.

       9.      Plaintiff commenced her leave under the FMLA on or about August 10, 2018

while she was an employee of Heartland.

       10.     Third Party Defendant Heartland filled Plaintiff’s position during her FMLA

leave by hiring Haylee Heisler on August 13, 2018.

       11.     Defendant Accolade assumed the operations of the facility from Third Party

Defendant Heartland of Paxton IL, LLC on or about October 17, 2018.

       12.     Defendant Accolade was required under the OTA to offer employment to Ms.

Heisler on October 17, 2018.
                         2:20-cv-02129-CSB-EIL # 22         Page 3 of 4




        13.      Plaintiff notified Defendant Accolade of her completion of FMLA leave on or

about November 5, 2018.

        14.      Plaintiff’s Amended Complaint alleges that Defendant Accolade breached the

OTA by failing to offer her the same or a substantially similar position upon Accolade’s

acquisition of the Heartland facility.

        15.      Heartland’s actions interfered with Defendant’s obligations under the OTA and

contributed to any alleged breach of the OTA between them.

        16.      Plaintiff’s further alleges that she suffered harm from Defendant Accolade’s

alleged breach of the OTA.

        17.      Under the OTA, Heartland is responsible for claims which occurred prior to the

transfer date.

        18.      Because the allegations raised in Plaintiff’s Amended Complaint stem from

events which were caused by Heartland prior to the transfer date, Heartland has a duty to

indemnify Accolade against Plaintiff’s complaint or otherwise contribute to any damages

awarded to Plaintiff.

        19.      In the event that Defendant Accolade is found liable for any breach of the OTA

with respect to Plaintiff as a third party beneficiary, which Accolade specifically denies, such

breach is a direct and proximate result of the acts of Defendants HEARTLAND OF PAXTON

IL, LLC, HEARTLAND EMPLOYMENT SERVICES, LLC and HCR MANOR CARE.

        20.      If Plaintiff succeeds in obtaining judgment or recovery from Accolade, then

Accolade is entitled to contribution from HEARTLAND OF PAXTON IL, LLC, HEARTLAND

EMPLOYMENT SERVICES, LLC and HCR MANOR CARE for that portion of Plaintiff’s

damages caused by the acts or omissions of the Third Party Defendants.
                        2:20-cv-02129-CSB-EIL # 22         Page 4 of 4




       WHEREFORE, Defendant ACCOLADE HEALTHCARE OF THE HEARTLAND, LLC

prays for judgment in its favor and against Third Party Defendants HEARTLAND OF PAXTON

IL, LLC, HEARTLAND EMPLOYMENT SERVICES, LLC and HCR MANOR CARE in the

same amount, plus interest and costs plus any other award this Court deems just and proper.


Dated: December 11, 2020


                                                    Respectfully submitted:

                                                    ACCOLADE HEALTHCARE OF THE
                                                    HEARTLAND, LLC


                                                    BY:    ___________________________
                                                           Stephanie A. Cantrell
                                                           Its attorney




Stephanie A. Cantrell
Schueler, Dallavo & Casieri
233 South Wacker Drive, Suite 5230,
Chicago, Illinois 60606
(312) 831-1090
stephanie.cantrell1@sdc-atty.com
Attorney No: 6228963
